          Case 3:20-cv-02731-VC Document 343 Filed 06/05/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         ORDER RE TIMING OF
                                                     PRELIMINARY INJUNCTION
           v.                                        RULING
  DAVID JENNINGS, et al.,
                 Defendants.



        At yesterday’s hearing, the Court stated that it would hold off on issuing a ruling on the
motion for a preliminary injunction and on the government’s objections to the bail process until
after an evidentiary hearing. On reflection, the Court has concluded that this would put the
parties in procedural no-man’s-land for too long. Accordingly, the Court will issue a ruling
promptly, without waiting for an evidentiary hearing, on the motion for a preliminary injunction
and the government’s objections to the bail process. If the Court decides to enter a preliminary
injunction preserving the current status quo without ordering any further affirmative relief, it will
be without prejudice to the plaintiffs seeking additional preliminary injunctive relief following an
evidentiary hearing. For now, the parties should continue the meet-and-confer process regarding
documents and timing of an evidentiary hearing. The parties can expect a ruling by early next
week.
        IT IS SO ORDERED.

Dated: June 5, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
